No.
                                --------
                         IN THE COURT OF
                     CRIMINAL      APPEALS

                    IN RE WILLIAM CHARLES WEBB
                                                           DEC 10 2015
                                                         Abal AooD, Clerk

MOTION FOR LEAVE OF COURT TO FILE A WRIT OF MANDAMUS PRO SE
TO THE HONORABLE JUDGE OF SAID COURT:
  COMES NOW, William Charles Webb, who files this his MOTION
FOR LEAVE OF COURT TO    ~ILE   A WRIT OF MANDAMUS, and would show
the court the following:

(1)   Mr.Webb is seeking to file a writ of Mandamus in this court.

(2)   It is only proper to file a motion for leave in order to
      file anything in this court.

  WHEREFORE, based on the above Mr.Webb request that this court
grant his motion and allow him to file a writ of Mandamus in this
Honorable Court.
                                             Respectfully Submitted,
                                             William C. Webb#1888883
                                             Hughes Unit
                                             Rt.2 Box 4400
                                             Gatesville,Texas.76597
                                             u.s.A
                                              .
                        Tit
Executed on this the~day of December,2015
                         Cause No.2012-675-C2E
William Charles Webb                              IN THE 54TH JUDICIAL
 TDCJ-ID#1888883,
         RELATOR                                  DISTRICT COURT OF
 v.
 JON R. GIMBLE (CmUNTY DISTRICT CLERK):
 IN HIS OFFICIAL CAPACITY,                       McLENNAN COUNTY,TX
          RESPONDENT


 A.        PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS
 TO THE HONORABLE JUDGE OF SAID COURT:
      COMES NOW, William Charles Webb, Relator, pro se in the above-
 styled and numbered cause of action and files this Original
 Application For Writ of Mandamus, pursuant to Art.11.07 Sec.3(c)
 of the Texas Code of Criminal Procedure, and would show the
 Court the following:
                                       1.

 B.      RELATOR
 1.01 William Charles Webb, TDCJ#1888883 is an offender
         incarcerated in the Texas Department of Criminal Justice
         and is appearing pro se, who can be located at the Hughes
         Unit (Rt.2 Box 4400) Gatesville,Texas.76597.
 1.02 Relator has exhausted his remedies and has no other ad2
         adequate remedy at law.
 1.03 The act sought to be compelled is ministerial, not
         discretionary in nature. TCCP Art.11.07 Sec.3(c) requires
         Respondent to immediately transmit to the Court of Criminal
         Appeals a copy of the application for writ of habeas corpus,
         any answers filed, and a certificate reciting the date upon
         which that finding was made, if the convicting court
         decides that there are no issues to be resolved. No copy of




                                   1
     the application for writ of habeas corpus, any answers

     filed, and a certificate reciting the date upon which that

     finding was made have been transmitted to the Court of

     Criminal Appeals. Had such documents been transmitted to the

     Court of Criminal Appeals by Respondent as required by

     statute, Relator would have received notice from the Court

     of Criminal Appeals.
                                 2.
C.   RESPONDENT

2.01 Respondent, Jon R. Gimble, in his capacity as District
     Clerk of McLennan County, Texas has a ministerial duty to

     receive and file all papers in a criminal proceeding, and

     perform all other duties imposed on the clerk by law
     pursuant to TCCP Art.2.21, and is responsible under TCCP

     11.07 Sec.3(c) to immediately transmit to the Court of

     Criminal Appeals a copy of the application for writ of habeas
     corpus, any answers filed, and a certificate reciting the

     date upon which that finding was made if the convicting

     court decides that there are no issues to be resolved. Jon

     R. Gimble, District Clerk, of McLennan County may be served

     at his place of business at P.O.Box   ~451   Waco,TX.76703.

                                3,
~.   VIOLATION OF ART.11.07 OF THE TEXAS CODE OF CRIMINAL PROC.

3.01 The Respondent violated Art.11.07 Sec.$(c) of the Texas

     Code of Criminal Procedur by failing to provide a copy of

     the application for writ of habeas corpu3, any answers

     filed, and a certificate reciting the date upon which that

     finding was made to the Court of Criminal Appeals within

     the time prescribed by law and within a reasonable time
     from the date on which the documents were requested to be




                            2
     transmitted.

3.02 Requests for the transmittal of the application for writ of

    habeas corpus, any answers filed, and a certificate reciting

     the date upon which that finding was made were made by

    Relator to Jon R. Gimble, Distcict Clerk, of McLennan

     County, by mailed letters dated November 18,2015; November

     30,2015; pursuant to Art.11.07 Sec.3(c) of the Code of

    Criminal Procedure. True and accurate copies of the above

     letters are attached hereto as Exhibit "A" through "B" and

     are incorporated by reference herein for all purposes.

3.03 To date, Relator has received no     re~ponse   from Respondent

     regarding Relator's request for transmittal of a copy of

     the application for writ of habeas corpus, any answers

     filed, and a certificate reciting the date upon which that

     finding was made to the Court of Criminal Appeals.

3.04 As is clear from Relator's letters, Relator has repeatedly
     put Respondent on notice that Relator seeks the transmittal

     of a copy of the application for writ of habeas corpus, any

     answers filed, and a   ce~tificate   reciting the date upon

     which that finding was made to the Court of Criminal Appeals

     and that such records are required by the Court of Criminal

     Appeals to act on Relator's writ of habeas corpus. Relator

     has gone well beyond any requirement or obligations imposed

     upon him by the Texas Code of Criminal Procedure. In

     contrast to Relator's efforts, Respondent has wholly failed

     to comply with the Texas Code of Criminal Procedure, Art.

     11.07 Sec.3(c), is acting in bad faith, and has also failed

     to afford Relator the professional and common courtesy of

     any written responses to his correspondence and requests.




                                3
' 3.05 Art.11.07 Sec.3(c) clearly states that "Oi]f the convicting

      court decides that there are no such issues, the clerk shall

      immediately transmit Gemp~asis added] to the Court of

      Criminal Appeals a copy of the application, any answers

      filed, and a certificate reciting the date upon which that
      finding was made. Failure of the court to act with the

      allowed 20 days shall constitute such a finding''. Texas Code

      of Criminal Procedure Art.11.07 Sec.3(c). Respondent is in
      violation of this procedure, ministerial duties, and thus

      the laws of this state.
                                    4.
 E.   PRAYER FOR RELIEF

         WHEREFORE, PREMISES    CO~SIDERED,   R8lator, William Charles

      Webb, pro se, respectfully requests a finding that the

      Respondent did not transmit documents to the Court of

      Criminal Appeals within a      reason~ble   time after the date

      they were requested and that Relator brought this litiggti6n

      in good faith and has substantially prevailed. Relator

      prays for an Ordar directing Respondent to transmit copy
      of the application for writ of habeas corpus, any answers

      filed, and a certificate reciting the date upon which that

      finding was made to the Court of Criminal Appeals as

      directed in Art.11.07 Se~.3(c) of the Texas Code of Criminal

      Procedure and as requested in Relator's letters (Exhibit

      "A" through "B").

                                              Respectfully Submitted,

                                         By:William Charles Webb
                                            RELATOR




                                4
. F.     UNSWORN DECLARATION OF INDEPENDENCE
                -                 -
          I swear under the United States Constitution that the fore-
         going APPLICATION FOR WRIT OF MANDAMUS is true and correct,
   ill   that the facts and allegations are trw:! and correct.
                                            William
                                            RELAtOR _Charles
                                                      _ _ _ _Webb
                                                              __

 Executed on this the.JE:_day of December,2015.




 G.      CERTIFICATE OF SERVICE
          I hereby certify that a true copy of the above APPLICATION
         FOR WRIT OF MANDAMUS was served on the Clerk of the Court of
         the Court of Criminal Appeals by U.S. postal mail on this the
         P   _day of Dece:nber, 2015.
                                                    William Charles Webb
                                                    RELAT~--------




                                        5
                       Cause No.2012-675-C2E

William Charles Webb                                  IN THE 54TH JUDICIAL
TDCJ-ID#1888883,
        RELATOR                                       DISTRICT COURT OF
v.

Jon R. Gimble (County District Clerk):
IN HIS OFFICIAL CAPACITY,
        RESPONDENT                                    McLENNAN COUNTY, TX



                                  ORDER

     On this day, came on to be heard the foregoing Relator's
Application for Writ of Mandamus and it appears to the Court
that the same should be:


- - -GRANTED

     IT IS THEREFORE ORDERED THAT the District Clerk shall
immediately transmit to the Court of Criminal Appeals a copy of
the application for writ of habeas corpus, any answers filed,
and a certificate reciting the date upon which that transmittal
was made.
     SIGNED on this the ________day of ______
                                                -------- ,2015.
                                                X
                                                ,.P"R~ES:o:"'I~~D::--:;I;:-:oN=G:---;J=u   DG E
       Exhibit A
                             WILLIAM C. WEBB
                               HUGHES UNIT
                              RT. 2:~ BOX 4400
                          GATESVILLE,TEXAS.76597
                             November 18,2015
JON R. GIMBLE
DISTRICT CLERK
P.O.BOX 2451
WACO,TEXAS.76703

               RE: Ex Parte William Charles Webb (No.2012-675-C2E)
      Dear,Clerk
         This letter is being written in regards to the above entitled
       and numbered cause. The State has made an answer to my applicatioo
       and the Court as of yet has not designated any issues to be
       resolved. Please note that the State made its answer on the 19th
       of October 2015. Today's date is November 18,2015. My information
       is as follows. I ask that you forward my Writ of Habeas Corpus
       to the Court of Criminal Appeals in Austin,Texas please? Thank
       you for your time in advance to this matter.
                                                      Best Regards:
                                                William C. Webb#l888883
                                                Hughes Unit
                                                Rt. 2 Box 4400
                                                Gatesville,Texas.76597
                                                u.s.A
EXHIBIT B

                                  WILLIAM C., WEBB
                                   HUGHES UNIT
                                  RT.2 BOX 4~00
                                GATESVILLE,TX.76597
     JON R. GIMBLE
     DISTRICT CLERK
     P.O.BOX 2451
     WACO,TX.767'J3
                                   November 30,2015
                      RE: EX PARTE WILLIAM CHARLES WEBB
                          (No.2012-675-C2E)
     Dear,Clerk
       This letter is being written to you in         rega~d3   to the above
      entitled and   n~mbered   cause. This is my second letter to you
     regarding this issue. I ask that you forward my writ of habeas
     cor~vs   to the Court of Criminal Appeal5 please? My information
      is as follows. Thank you for your time in advance to this matter.
                                                           Best Regard3:

                                                            xjU~~-
                                             No.: 2012·675·C2E

                        IN THE 54THJrirliCIALDISTRICT                       COUR~lS OCT 19                                             Mi 8: 33
                              0~ MCLENNAN COUNTY, TEXAS                                                         nY~1R~cf;cL.~ ~
                                                                                                          . f'-1CLEN~U\i< c:~.           r




                                               I
                                               I
                                   STATE'S ANSWER TO AN APPLICATION
                                        FOR WRIT
                                            .I
                                                 OF HABEAS CORPUS


""'"          Pursuant to Article 11.07 of the Code of Criminal Procedure, the State of Texas,
       by and through the Criminal DistriCt Attorney for McLennan County, Abelino 'Abel'
                                               j

       Reyna, files this answer to the Application for Writ of Habeas Corpus filed by
                                               I                 .
       WILLIAM CHARLES WEBB, hereinkfter called "Applicant." This is a case other than a
                                               I
                                               I

       case in which the death penalty was ~ssessed.
                                               I
              Applicant alleges five groundsI for relief in
                                                          .
                                                            his application. The application is the
                                               I

       first post-conviction writ he has filed.
              CONCERNING THE NEED FOR AN EVIDENTIARY HEARING

              There are no controverted,   pr~viously   unresolved facts material to the legality of
                                               I

       Applicant's confinement which would necessitate a hearing. No evidentiary hearing is
                                               I



       needed or warranted under this ~pplication, because any information could be

       obtained by affidavit or otherwise.     i
                               ALLEGATIONS IN THE APPLICATION
              Applicant contends 'that:
       1) He was denied a fair trial due to :the State's introduction of inadmissible extraneous
          offense evidence (Ground One); ;
       2) The cumulative effect of his trial counsel's errors deprived him of the effective
          assistance of counsel (Ground Two);
                                               '
                                                    1
                                                                       1111111 IIIII 1111111111 IIIII IIIII lllllllllllllllllll 1111
                                                                              1 7 9 2 7 7 8 5 I
                                                         ·.··,.




3) His right to a speedy trial was violated (Ground Three);
4) His right to remain silent wa~ violated (Ground Four); and
5) Ineffective assistance of his appellate counsel (Ground Five).
                                    GENERAL DENIAL

       Pursuant to Article 11.07, all matters alleged in the application not specifically
admitted by the State in this answer are denied.
                                 ANSWER OF THE STATE
    In his first ground for relief, Applicanfcomplains of the introduction of extraneous
bad acts at trial. This issue was presented and rejected on direct appeal.
    In his second ground for relief, Applicant alleges ineffective assistance by his trial
counsel. He complains variously that he could not communicate with his counsel due
to a "conflict of interest," that this situation contributed to his counsel's failure to
investigate and prepare a defense, and prevented Applicant from participating in and
making informed decisions about his case. Applicant claims that his trial counsel was
ineffecti':e in failing to request a "limiting instruction" and in failing to obtain an expert
witness who could have supported a lesser-included offense of Attempted Arson.
AppliGant claims that his trial counsel failed to object to "highly inflammatory" jury
argument by the State, and failed to seek a change of venue. Finally, Applicant
complains that his counsel did not call his parents to testify to an alibi defense.
    Applicant's claims of ineffective assistance are conclusory and unsupported by
factual allegations. Many of his claims are directly refuted by the record. Applicant
asserts that he has made complaint to the State Bar regarding his counsel, which have
been denied. The issue of a "limiting instruction" is nebulous and unsupported by the
record. Other than providing contact information for fire experts, Applicant gives no
factual or legal basis to show how expert testimony would have benefitted his case,
particularly in seeking a lesser included offense. The appellate court, in denying relief
on this point, noted that the Arson statute contemplated the completion of the offense
                                             . 2
even in the absence of continuation after the initial ignition. Applicant has not
demonstrated that the State's argument was objectionable, and supports his venue
complaint only with conclusory, after-the-fact affidavits from his family members.
Applicant's complaint regarding failure to call alibi witnesses does not take into account
that such a defense would have been controverted by the eyewitness testimony that put
Applicant at the crime scene, and was inconsistent with his lack-of-intent defense
presented at trial.
     In his third ground, Applicant complains of a speedy trial violation. Applicant
asserts no factual basis for this claim. However, the record is replete with Applicant's
own dilatory tactics which caused 'delay in the trial of his case, including numerous
complaints regarding a succession of trial counsel, numerous inane pro se motions, and
a number of interlocutory appeals of denied motions.
     Applicant's fourth ground complains of an improper reference to his invocation of
the right to remain silent. This issue was fully addressed on direct appeal.
     In his fifth ground for relief, Applicant complains of ineffective assistance by his
trial counsel. This is primarily based on the failure of appellate counsel to raise an issue
of admissibility under Tex. R. Evid. 403. However, the appellate ground under Rule
404(b) was presented, and the record demonstrates that presentation of Applicant's
prior bad acts, when determined to be probative and admissible, was not overly-
prejudicial, and raising a Rule 403 issue on appeal would have been forlorn. Further,
Applicant's complaint that ineffective assistance of counsel was not raised on direct
appeal is also without merit. Ineffective assistance can rarely be discerned from a cold
record and is typically more suited to a habeas action. And as demonstrated above,
Applicant has failed to reach the high threshold required to show ineffective assistance
of his trial counsel in his application.




                                             3
·'
                                 CONCLUSION AND PRAYER

           The State recommends to the Trial Court that this writ be dismissed as frivolous,
     as there are no legal or factual grounds to support Applicant's claims.
     Respectfully Submitted:
                                              Abelino 'Abel' Reyna
                                              Criminal District Attorney
                                              McLennan County, Texas
                                              219 North 6th Street, Suite 200
                                              VVaco, Texas 76701
                                              Phone (2'54) 757-5084
                                              Fax (254) 757-5021



                                              S7r~z~
                                              Chief, Appellate Division
                                              State Bar# 09019700




                                                 4